Filed 9/14/22 In re Sofia P. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re SOFIA P. et al., Persons                             B315459
Coming Under the Juvenile                                  (Los Angeles County
Court Law.                                                 Super. Ct.
                                                           No. 20CCJP00072A/B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SERGIO P.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Etan Z. Lorant, Juvenile Court Referee.
Affirmed.
      Robert McLaughlin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.

                            ******


      This appeal concerns a juvenile court exit order
terminating dependency jurisdiction over minors Sofia (born
2015) and Samantha (born 2018); awarding joint legal custody of
the children to their parents, Sandra P. (mother)1 and appellant
Sergio P. (father); awarding mother sole physical custody of the
children; and limiting father to monitored visits with the
children. Father challenges the monitored visitation order, which
we affirm.

                          BACKGROUND
Jurisdiction and disposition
       In a previous nonpublished opinion, In re S.P. (Feb. 17,
2021, B305444), we affirmed the juvenile court’s orders
establishing dependency jurisdiction over the children and
removing them from father’s custody based on findings, under
Welfare and Institutions Code section 300, subdivisions (b), (d),
and (j)2 that the children were at risk of harm because father
sexually abused Sofia and mother knew of the sexual abuse but
failed to protect the children. We summarize below the pertinent
facts from our previous opinion.


1     Mother is not a party to this appeal.
2     All further statutory references are to the Welfare and
Institutions Code.




                                 2
       In November 2019, the Los Angeles County Department of
Children and Family Services (the Department) received a
referral alleging sexual abuse of Sofia. According to the reporting
party, the parents were attending a child custody mediation as
part of their divorce proceedings when mother disclosed her belief
that father had sexually abused Sofia in 2017.
       Mother told the investigating social worker that she and
father had been separated for three years after mother learned
that father had been having an affair with his first cousin.
Father had a history of inappropriate sexual behavior.
Approximately seven years prior, mother’s then 22-year-old sister
accused father of attempting to orally copulate her in the middle
of the night. Mother’s sister reported the incident to law
enforcement but subsequently dropped the charges. Mother said
she also learned that father had tried to touch a 16-year-old girl
inappropriately, but mother did not know the details of that
incident.
       Mother and father were already separated in December
2017 when Sofia was two years old and mother was pregnant
with Samantha. Mother asked the paternal grandmother to care
for Sofia one evening and instructed the paternal grandmother
not to allow father to take Sofia to his home, a separate residence
behind the paternal grandmother’s home. When mother returned
approximately four hours later to pick up Sofia, she was informed
by paternal relatives that father had taken Sofia to his home.
Mother went to father’s home and found the door locked, which
was unusual, as father had never locked the door in the past.
Mother asked father about the locked door, and father said
children in the paternal grandmother’s home were trying to open




                                3
the door. Sofia had been fussy, and father took Sofia to his home
to lie down. He did not want the other children to disturb them.
       Sofia’s diaper was soiled, and mother began changing her.
Sofia quickly closed her legs and asked, “Are you going to touch
my colita (vagina) too?” Sofia had never used the words “touch”
or “colita” before. Mother asked Sofia who had touched her, but
the child would not answer. Mother then asked father if Sofia
had been with anyone else or if someone else had changed the
child’s diaper. Father responded that Sofia had been with him
the entire time. When mother attempted to discuss Sofia’s
disclosure with father, he left the home.
       The following day Sofia again closed her legs when mother
began changing the child’s diaper. Mother asked Sofia if someone
had touched her, and the child denied that anyone had done so.
Mother did not report any allegations of sexual abuse to law
enforcement at the time.
       Despite her misgivings about father, mother asked father
to babysit the children on October 19, 2019. She told father to
remain in the paternal grandmother’s home and instructed the
paternal grandmother not to allow father to be alone with the
children. When mother returned to collect the children later that
day, however, the children were in father’s home.
       The week after the children’s October 2019 visit with
father, Sofia began exhibiting sexualized behavior. While mother
was feeding Samantha, Sofia started licking mother’s inner thigh
and the front of mother’s shirt. Mother asked Sofia what she was
doing, and the child responded that she was playing a game.
Sofia said she played the game “with someone I love very much
and with someone who loves me.” When mother inquired further,




                               4
Sofia disclosed that she played the game with father, and that it
was a “secret.”
       That same week, Sofia, while playing with puppets, said,
“Come into my mouth, my mouth is a celebration.” Mother asked
Sofia where she had heard that statement, and the child
responded that she did not remember.
       Mother said she had attempted to discuss her concerns
with father several times. But father said she was accusing him
of things he had not done. Mother told the social worker that
Sofia had been expressing reluctance to visit father, and mother
had observed Sofia push father away when he attempted to hug
the child.
       With mother’s consent, the social worker interviewed Sofia
separately. Sofia reported being happy with father and feeling
safe in his home. She was able to identify the parts of the body
and denied being touched inappropriately by anyone. She
volunteered that she had seen father urinate while standing up.
       The maternal grandmother told the social worker that she
shared mother’s concerns about father and the children. She
reported that approximately three months ago, Sofia kissed her
and mother on their buttocks. When asked where she had
learned that behavior, Sofia said, “Dad showed me.”
       On December 11, 2019, the Department received a report
from a Bell Gardens Police Department investigation in
November 2019. The investigation concluded there was no
evidence to indicate Sofia had been sexually abused. A forensic
medical examination of Sofia and Samantha on December 17,
2019, could neither confirm nor negate sexual abuse.
       Father told the social worker in a December 23, 2019
interview that he and mother had separated in late 2016 because




                                5
of his affair with his first cousin. Father also admitted that he
did not have a relationship with maternal relatives because of an
alleged incident involving mother’s sister that happened years
ago.
       Father said he could not recall exactly what happened
during the December 2017 incident involving Sofia. Father said
he and Sofia were in the paternal grandmother’s home, and the
child asked to go to father’s home to play with her toys. Father
took Sofia to his home and said he locked the door “out of habit.”
He added that mother had keys to the home, and he had nothing
to hide. Mother arrived to pick up Sofia and was changing the
child’s diaper when father received a phone call. He “froze” when
mother informed him about Sofia’s disclosure.
       The juvenile court sustained the petition as alleged,
assumed jurisdiction over the children, and ordered them
removed from father’s custody. Father appealed the
jurisdictional and dispositional orders.
       We affirmed the juvenile court’s orders, concluding that
Sofia’s December 2017 disclosure, father’s admission that he was
alone with Sofia during the entirety of her visit, and his
inconsistent statements and evasive behavior about the incident
was substantial evidence that he sexually abused Sofia. We
further concluded that substantial evidence corroborated Sofia’s
disclosure and identified father as the perpetrator.
Section 364 review proceedings
       In August 2020, the Department reported that father was
working full time, had completed two parent education programs,
and was participating in individual therapy and sex abuse
counseling. The sex abuse program administrator reported that
father’s participation was considered “Fair” in all categories of




                                6
participation except “Denies/minimizes responsibility.” Father
believed he was benefitting from participation in the programs,
but denied that he ever sexually abused the children.
       Sofia reported that she enjoyed visiting with father and
wanted to continue the visits so long as a monitor was also
present. The Department noted that while father had
maintained contact and a family bond with the children, he
needed to continue to participate in therapy to address sexual
boundaries and sexual awareness with the children. The
Department recommended continued jurisdiction over the
children and continued services for both parents.
       In March 2021, the Department reported that father was
receiving enhancement services after completing a parent
education program, individual counseling, and 44 sessions of
sexual awareness counseling. Father’s sex abuse counselor
reported that father had been on task in most areas but
continued to deny or minimize responsibility for his conduct.
       The Department remained concerned for the children’s
safety and well-being given father’s history of sexual assault on
other family members, the young age of the children, and father’s
failure to progress to unmonitored visits with the children. The
Department recommended that the juvenile court terminate
jurisdiction, grant joint legal custody of the children to both
parents, grant physical custody to mother, and allow monitored
visits to father.
       In a last minute information for the court, the Department
provided a statement of successful completion of sex offender-
specific therapy completion worksheet from father’s counselor,
dated April 6, 2021, which reported that father had completed
the program with excellent attendance and met all minimum




                                7
standards and required goals. The worksheet noted that father’s
risk of future recidivism was unknown given that he “never
assumed partial, or full responsibility for allegations against him
of sexual abuse cited in Dependency Court docu[ments].”
       In a subsequent last minute information for the court, the
Department reported on a June 30, 2021 interview with a
paternal aunt, who said that she would continue to monitor
father’s visits with the children and would assist father in
bathing the children and helping them dress. The paternal aunt
further stated that family members are always present during
father’s visits with the children and would contact the
Department if they observed any inappropriate interactions or
occurrences.
Section 364 review hearings
       On August 31, 2021, the juvenile court issued its tentative
ruling to terminate jurisdiction with a custody order granting
both parents joint legal custody of the children, mother sole
physical custody, and father monitored visitation. The juvenile
court stated that although father had completed all of his court-
ordered programs, unmonitored visits were improper at that
time, given father’s continued insistence that he was innocent
and that Sofia’s disclosures were untrue.
       At a further review hearing held on September 28, 2021,
father’s counsel requested unmonitored visits for father. Father’s
counsel argued that father had complied with all court orders,
including completing a 52-week sexual abuse perpetrator’s
course, typically ordered for convicted felons, rather than the six-
month course ordered by the court. Counsel stated that father
had gained insight from his programs, and there was no reason to
believe the children were at risk if their visits with father were




                                 8
unmonitored. Counsel further argued that the visits could be
restricted to public settings. Counsel requested in the alternative
that the court maintain jurisdiction so that father could work
toward gaining unmonitored visitation.
       Mother’s counsel asked that father’s visits remain
monitored, noting that father would not admit to the sustained
allegations of the section 300 petition and that the children were
still at risk of harm. The children’s counsel also requested
monitored visitation given father’s refusal to acknowledge the
inappropriate conduct that had resulted in dependency
jurisdiction over the children. Given father’s lack of insight,
counsel did not believe unmonitored visits with the children were
appropriate. Counsel further noted that although the children
could speak, they were still very young.
       The juvenile court terminated its jurisdiction and issued an
order granting the parents joint legal custody of the children,
mother sole physical custody, and father monitored visitation.
Father appealed the monitored visitation order.

                            DISCUSSION
I.    Applicable law and standard of review
      When a juvenile court terminates jurisdiction over a
dependent child, it may issue family law orders governing
custody or visitation, commonly referred to as “exit orders.”
(§ 362.4, subd. (a); In re Kenneth S., Jr. (2008) 169 Cal.App.4th
1353, 1358.) These exit orders are transferred to the family court
to become part of the relevant family law case file or, if no
proceedings are pending in family court, “may be used as the sole
basis for opening a file in the superior court of the county in
which the parent, who has been given custody, resides.” (§ 362.4,




                                9
subd. (c); see In re John W. (1996) 41 Cal.App.4th 961, 970, fn. 13
(John W.).)
       When making custody orders, the juvenile court must
“make an informed decision concerning the best interests of the
child” (John W., supra, 41 Cal.App.4th at p. 972), and its primary
concern must be a determination of “‘what would best serve and
protect the child’s interest’” (In re Gabriel L. (2009) 172
Cal.App.4th 644, 652).
       The juvenile court has broad discretion in making custody
orders when terminating jurisdiction in a dependency case. (In re
Nicholas H. (2003) 112 Cal.App.4th 251, 265, fn. 4.) We review
such orders for an abuse of discretion. (Bridget A. v. Superior
Court (2007) 148 Cal.App.4th 285, 300.) “‘“The appropriate test
for abuse of discretion is whether the trial court exceeded the
bounds of reason.”’” (In re Stephanie M. (1994) 7 Cal.4th 295, 318-
319.) As a reviewing court, we do not substitute our judgment for
that of the juvenile court. (Id. at p. 319.) We do not “weigh the
credibility of the witnesses or resolve conflicts in the evidence.
[Citation.] Rather we must indulge in all reasonable inferences
to support the findings of the juvenile court and must review the
record in the light most favorable to the juvenile court’s orders.”
(In re Daniel C. H. (1990) 220 Cal.App.3d 814, 839.) Where
substantial evidence supports the trial court’s order, there is no
abuse of discretion. (Ibid.)
II.    No abuse of discretion
       The juvenile court did not abuse its discretion by ordering
monitored visitation between father and the children. Sofia
stated she wanted to continue visiting with father so long as a
monitor was present. A court may issue a visitation order that
considers the child’s wishes and well-being. (In re Julie M. (1999)




                                10
69 Cal.App.4th 41, 50-51; In re Danielle W. (1989) 207 Cal.App.3d
1227, 1233.) The juvenile court also considered the assessment of
father’s sexual abuse therapist, who reported that father denied
or minimized his responsibility and concluded that father’s risk of
recidivism was unknown. Substantial evidence supports the
juvenile court’s order for monitored visitation, which was neither
arbitrary nor unreasonable.

                           DISPOSITION
       The order terminating jurisdiction, granting both parents
joint legal custody of the children, mother sole physical custody,
and father monitored visitation is affirmed.


                                     ________________________
                                     CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
ASHMANN-GERST, J.




                                11